               Case 1:20-bk-11492-MB                    Doc 2 Filed 08/19/20 Entered 08/19/20 20:48:07                                     Desc
                                                        Main Document    Page 1 of 35

Fill in this information to identify your case:

United States Bankruptcy Court for the:

CENTRAL DISTRICT OF CALIFORNIA

Case number (if known)                                                      Chapter      11
                                                                                                                           Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           04/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if
known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                ARM Management LLC

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  30101 Agoura Court #100
                                  Agoura Hills, CA 91301-4372
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Los Angeles                                                     Location of principal assets, if different from principal
                                  County                                                          place of business
                                                                                                  33239 Mulholland Hwy. Malibu, CA 90265
                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)


6.   Type of debtor                  Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                   Partnership (excluding LLP)
                                   Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
                 Case 1:20-bk-11492-MB                      Doc 2 Filed 08/19/20 Entered 08/19/20 20:48:07                                   Desc
                                                            Main Document    Page 2 of 35
Debtor    ARM Management LLC                                                                       Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                        Tax-exempt entity (as described in 26 U.S.C. §501)
                                        Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                        Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.
                                                5313

8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
     debtor filing?
                                        Chapter 7
                                        Chapter 9
     A debtor who is a “small             Chapter 11. Check all that apply:
     business debtor” must check
     the first sub-box. A debtor as                          The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its aggregate
     defined in § 1182(1) who                                    noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than
     elects to proceed under                                     $2,725,625. If this sub-box is selected, attach the most recent balance sheet, statement of
     subchapter V of chapter 11                                  operations, cash-flow statement, and federal income tax return or if any of these documents do not
     (whether or not the debtor is a                             exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
     “small business debtor”) must                           The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated
     check the second sub-box.                                   debts (excluding debts owed to insiders or affiliates) are less than $7,500,000, and it chooses to
                                                                 proceed under Subchapter V of Chapter 11. If this sub-box is selected, attach the most recent
                                                                 balance sheet, statement of operations, cash-flow statement, and federal income tax return, or if
                                                                 any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                             A plan is being filed with this petition.
                                                             Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                             The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                             The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                        Chapter 12

9.   Were prior bankruptcy
     cases filed by or against
                                        No.
     the debtor within the last 8       Yes.
     years?
     If more than 2 cases, attach a
     separate list.                              District                                 When                              Case number
                                                 District                                 When                              Case number


10. Are any bankruptcy cases
    pending or being filed by a
                                        No
    business partner or an              Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                      Debtor                                                                 Relationship
                                                 District                                 When                          Case number, if known


Official Form 201                              Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 2
                Case 1:20-bk-11492-MB                    Doc 2 Filed 08/19/20 Entered 08/19/20 20:48:07                                      Desc
                                                         Main Document    Page 3 of 35
Debtor   ARM Management LLC                                                                      Case number (if known)
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                      Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                       preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                      A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or
    have possession of any
                                 No
    real property or personal    Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.
    property that needs
    immediate attention?                   Why does the property need immediate attention? (Check all that apply.)
                                            It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                             What is the hazard?
                                            It needs to be physically secured or protected from the weather.
                                            It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                             livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                            Other
                                           Where is the property?
                                                                            Number, Street, City, State & ZIP Code
                                           Is the property insured?
                                            No
                                            Yes. Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .       Check one:
    available funds
                                         Funds will be available for distribution to unsecured creditors.
                                         After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of          1-49                                           1,000-5,000                               25,001-50,000
    creditors                                                                    5001-10,000                               50,001-100,000
                                 50-99
                                 100-199                                        10,001-25,000                             More than100,000
                                 200-999

15. Estimated Assets             $0 - $50,000                                   $1,000,001 - $10 million                  $500,000,001 - $1 billion
                                 $50,001 - $100,000                             $10,000,001 - $50 million                 $1,000,000,001 - $10 billion
                                 $100,001 - $500,000                            $50,000,001 - $100 million                $10,000,000,001 - $50 billion
                                 $500,001 - $1 million                          $100,000,001 - $500 million               More than $50 billion

16. Estimated liabilities        $0 - $50,000                                   $1,000,001 - $10 million                  $500,000,001 - $1 billion
                                 $50,001 - $100,000                             $10,000,001 - $50 million                 $1,000,000,001 - $10 billion
                                 $100,001 - $500,000                            $50,000,001 - $100 million                $10,000,000,001 - $50 billion
                                 $500,001 - $1 million                          $100,000,001 - $500 million               More than $50 billion




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
Case 1:20-bk-11492-MB   Doc 2 Filed 08/19/20 Entered 08/19/20 20:48:07   Desc
                        Main Document    Page 4 of 35
Case 1:20-bk-11492-MB   Doc 2 Filed 08/19/20 Entered 08/19/20 20:48:07   Desc
                        Main Document    Page 5 of 35
Case 1:20-bk-11492-MB   Doc 2 Filed 08/19/20 Entered 08/19/20 20:48:07   Desc
                        Main Document    Page 6 of 35
Case 1:20-bk-11492-MB   Doc 2 Filed 08/19/20 Entered 08/19/20 20:48:07   Desc
                        Main Document    Page 7 of 35
Case 1:20-bk-11492-MB   Doc 2 Filed 08/19/20 Entered 08/19/20 20:48:07   Desc
                        Main Document    Page 8 of 35
     Case 1:20-bk-11492-MB                         Doc 2 Filed 08/19/20 Entered 08/19/20 20:48:07                                                   Desc
                                                   Main Document    Page 9 of 35


$WWRUQH\RU3DUW\1DPH$GGUHVV7HOHSKRQH )$;1RVDQG6WDWH%DU1R          )25&285786(21/<
(PDLO$GGUHVV
5*UDFH5RGULJXH](VT
'HYRQVKLUH6WUHHW6XLWH
&KDWVZRUWK&$
  )D[  
&DOLIRUQLD6WDWH%DU1XPEHU&$
(&)#/25*5&20




 Attorney for:      'HEWRU$500DQDJHPHQW//&
                                                81,7('67$7(6%$1.5837&<&2857
                                                 &(175$/',675,&72)&$/,)251,$

,QUH                                                                        &$6(12
         $500DQDJHPHQW//&                                                   $'9(56$5<12
                                                                   'HEWRU V  &+$37(5

                                                                  3ODLQWLII V 
                                                                                    &25325$7(2:1(56+,367$7(0(17
                                                                                       38568$1772)5%3 D 
                                                                                         DQGDQG/%5

                                                                                                                   >1RKHDULQJ@
                                                              'HIHQGDQW V 

Pursuant to FRBP 1007(a)(1) and 7007.1, and LBR 1007-4, any corporation, other than a governmental unit, that is a debtor in
a voluntary case or a party to an adversary proceeding or a contested matter shall file this Statement identifying all its parent
corporations and listing any publicly held company, other than a governmental unit, that directly or indirectly own 10% or more
of any class of the corporation’s equity interest, or state that there are no entities to report. This Corporate Ownership
Statement must be filed with the initial pleading filed by a corporate entity in a case or adversary proceeding. A supplemental
statement must promptly be filed upon any change in circumstances that renders this Corporate Ownership Statement
inaccurate.

, 5*UDFH5RGULJXH](VT                                                 WKHXQGHUVLJQHGLQWKHDERYHFDSWLRQHGFDVHKHUHE\GHFODUH
                  (Print Name of Attorney or Declarant)
XQGHUSHQDOW\RISHUMXU\XQGHUWKHODZVRIWKH8QLWHG6WDWHVRI$PHULFDWKDWWKHIROORZLQJLVWUXHDQGFRUUHFW




BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                7KLVIRUPLVRSWLRQDO,WKDVEHHQDSSURYHGIRUXVHE\WKH8QLWHG6WDWHV%DQNUXSWF\&RXUWIRUWKH&HQWUDO'LVWULFWRI&DOLIRUQLD
'HFHPEHU                                                                                                )&2532:1(56+,36707
          Case 1:20-bk-11492-MB                     Doc 2 Filed 08/19/20 Entered 08/19/20 20:48:07                                                    Desc
                                                    Main Document    Page 10 of 35


>&KHFNWKHDSSURSULDWHER[HVDQGLIDSSOLFDEOHSURYLGHWKHUHTXLUHGLQIRUPDWLRQ@
          ,KDYHSHUVRQDONQRZOHGJHRIWKHPDWWHUVVHWIRUWKLQWKLV6WDWHPHQWEHFDXVH
            ,DPWKHSUHVLGHQWRURWKHURIILFHURUDQDXWKRUL]HGDJHQWRIWKH'HEWRUFRUSRUDWLRQ
            ,DPDSDUW\WRDQDGYHUVDU\SURFHHGLQJ
            ,DPDSDUW\WRDFRQWHVWHGPDWWHU
             ,DPWKHDWWRUQH\IRUWKH'HEWRUFRUSRUDWLRQ
D        7KHIROORZLQJHQWLWLHVRWKHUWKDQWKHGHEWRURUDJRYHUQPHQWDOXQLWGLUHFWO\RULQGLUHFWO\RZQRUPRUHRIDQ\
              FODVVRIWKHFRUSRUDWLRQ¶V V¶ HTXLW\LQWHUHVWV
              [For additional names, attach an addendum to this form.]
     E     7KHUHDUHQRHQWLWLHVWKDWGLUHFWO\RULQGLUHFWO\RZQRUPRUHRIDQ\FODVVRIWKHFRUSRUDWLRQ¶VHTXLW\LQWHUHVW
$XJXVW                                                                           %\     V5*UDFH5RGULJXH]
'DWH                                                                                              6LJQDWXUHRI'HEWRURUDWWRUQH\IRU'HEWRU

                                                                                          1DPH         5*UDFH5RGULJXH](VT
                                                                                                        3ULQWHGQDPHRI'HEWRURUDWWRUQH\IRU
                                                                                                        'HEWRU




BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                  7KLVIRUPLVRSWLRQDO,WKDVEHHQDSSURYHGIRUXVHE\WKH8QLWHG6WDWHV%DQNUXSWF\&RXUWIRUWKH&HQWUDO'LVWULFWRI&DOLIRUQLD
'HFHPEHU                                                                                                  )&2532:1(56+,36707
               Case 1:20-bk-11492-MB                                        Doc 2 Filed 08/19/20 Entered 08/19/20 20:48:07                                                                    Desc
                                                                            Main Document    Page 11 of 35
 Fill in this information to identify the case:

 Debtor name            ARM Management LLC

 United States Bankruptcy Court for the:                       CENTRAL DISTRICT OF CALIFORNIA

 Case number (if known)
                                                                                                                                                                                    Check if this is an
                                                                                                                                                                                        amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                    12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                   $          800,000.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                      $          883,000.00

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                     $        1,683,000.00


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                   $        1,590,000.00


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                      $                    0.00

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                              +$            81,020.00


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                            $          1,671,020.00




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                  page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                                           Best Case Bankruptcy
              Case 1:20-bk-11492-MB                           Doc 2 Filed 08/19/20 Entered 08/19/20 20:48:07                                  Desc
                                                              Main Document    Page 12 of 35
 Fill in this information to identify the case:

 Debtor name          ARM Management LLC

 United States Bankruptcy Court for the:            CENTRAL DISTRICT OF CALIFORNIA

 Case number (if known)
                                                                                                                                  Check if this is an
                                                                                                                                        amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                        12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

       No. Go to Part 2.
       Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                    Current value of
                                                                                                                                        debtor's interest

 3.         Checking, savings, money market, or financial brokerage accounts (Identify all)
            Name of institution (bank or brokerage firm)         Type of account                             Last 4 digits of account
                                                                                                             number

 4.         Other cash equivalents (Identify all)
                     Insurance Settlement - Woolsey Fire Claim
                     33239 Mulholland Hwy. - Malibu 90265
                     Funds received but check cannot be transacted because CIT/LoanCare will not sign off.
            4.1.     Controversy is basis of litigation between Debtor and lender.                                                                $883,000.00




 5.         Total of Part 1.                                                                                                                  $883,000.00
            Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:           Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

       No.   Go to Part 3.
       Yes Fill in the information below.

 Part 3:           Accounts receivable
10. Does the debtor have any accounts receivable?

       No. Go to Part 4.
       Yes Fill in the information below.
 11.        Accounts receivable


            11b. Over 90 days old:                                   0.00    -                               0.00 =....                              Unknown
                                              face amount                        doubtful or uncollectible accounts

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                              page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
             Case 1:20-bk-11492-MB                            Doc 2 Filed 08/19/20 Entered 08/19/20 20:48:07                       Desc
                                                              Main Document    Page 13 of 35
 Debtor         ARM Management LLC                                                            Case number (If known)
                Name



 12.       Total of Part 3.                                                                                                                $0.00
           Current value on lines 11a + 11b = line 12. Copy the total to line 82.

 Part 4:        Investments
13. Does the debtor own any investments?

     No.    Go to Part 5.
     Yes Fill in the information below.

 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

     No.    Go to Part 6.
     Yes Fill in the information below.

 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

     No.    Go to Part 7.
     Yes Fill in the information below.

 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

     No.    Go to Part 8.
     Yes Fill in the information below.

 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

     No.    Go to Part 9.
     Yes Fill in the information below.

 Part 9:        Real property
54. Does the debtor own or lease any real property?

     No. Go to Part 10.
     Yes Fill in the information below.
 55.       Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest

           Description and location of                    Nature and          Net book value of      Valuation method used   Current value of
           property                                       extent of           debtor's interest      for current value       debtor's interest
           Include street address or other                debtor's interest   (Where available)
           description such as Assessor                   in property
           Parcel Number (APN), and type
           of property (for example,
           acreage, factory, warehouse,
           apartment or office building, if
           available.




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                   page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
             Case 1:20-bk-11492-MB                            Doc 2 Filed 08/19/20 Entered 08/19/20 20:48:07               Desc
                                                              Main Document    Page 14 of 35
 Debtor         ARM Management LLC                                                           Case number (If known)
                Name

            55.1.    Residential Rental
                     Property
                     33239 Mulholland
                     Hwy.
                     Malibu, CA 90265
                     Structure(s)
                     Demolished in
                     Woolsey Fire
                     Property was
                     operated as a
                     residential
                     rehabilitation center -
                     it has not been
                     occupied since 2018.
                     APN: 4471-002-003                    Fee simple                 $800,000.00       Liquidation             $800,000.00




 56.        Total of Part 9.                                                                                                $800,000.00
            Add the current value on lines 55.1 through 55.6 and entries from any additional sheets.
            Copy the total to line 88.

 57.        Is a depreciation schedule available for any of the property listed in Part 9?
             No
             Yes
 58.        Has any of the property listed in Part 9 been appraised by a professional within the last year?
             No
             Yes
 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

     No.    Go to Part 11.
     Yes Fill in the information below.

 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

     No. Go to Part 12.
     Yes Fill in the information below.
                                                                                                                      Current value of
                                                                                                                      debtor's interest


 71.        Notes receivable
            Description (include name of obligor)

 72.        Tax refunds and unused net operating losses (NOLs)
            Description (for example, federal, state, local)

 73.        Interests in insurance policies or annuities

 74.        Causes of action against third parties (whether or not a lawsuit
            has been filed)




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                         page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                           Best Case Bankruptcy
             Case 1:20-bk-11492-MB                            Doc 2 Filed 08/19/20 Entered 08/19/20 20:48:07          Desc
                                                              Main Document    Page 15 of 35
 Debtor         ARM Management LLC                                                           Case number (If known)
                Name

           Claims Against CIT/LoanCare and their predecessors
           including but not limited to mortgage servicing, bad
           faith failure to reasonably work with Debtor in release of
           insurance claim proceeds so that property can be
           repaired.                                                                                                        Unknown
           Nature of claim
           Amount requested                                              $0.00


           Claims against third parties known and unknown (if
           any) arising out of Woolsey Fire destruction of
           structures on Debtor's real property.                                                                                  $0.00
           Nature of claim
           Amount requested                                              $0.00



 75.       Other contingent and unliquidated claims or causes of action of
           every nature, including counterclaims of the debtor and rights to
           set off claims

 76.       Trusts, equitable or future interests in property

 77.       Other property of any kind not already listed Examples: Season tickets,
           country club membership

 78.       Total of Part 11.                                                                                                   $0.00
           Add lines 71 through 77. Copy the total to line 90.

 79.       Has any of the property listed in Part 11 been appraised by a professional within the last year?
            No
            Yes




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                   page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                     Best Case Bankruptcy
              Case 1:20-bk-11492-MB                                Doc 2 Filed 08/19/20 Entered 08/19/20 20:48:07                                                 Desc
                                                                   Main Document    Page 16 of 35
 Debtor          ARM Management LLC                                                                                  Case number (If known)
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                          $883,000.00

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                          $0.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                              $0.00

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                                        $0.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                                   $0.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                               $0.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                        $800,000.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +                           $0.00

 91. Total. Add lines 80 through 90 for each column                                                            $883,000.00           + 91b.              $800,000.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                 $1,683,000.00




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                           page 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                  Best Case Bankruptcy
              Case 1:20-bk-11492-MB                           Doc 2 Filed 08/19/20 Entered 08/19/20 20:48:07                                       Desc
                                                              Main Document    Page 17 of 35
 Fill in this information to identify the case:

 Debtor name          ARM Management LLC

 United States Bankruptcy Court for the:            CENTRAL DISTRICT OF CALIFORNIA

 Case number (if known)
                                                                                                                                        Check if this is an
                                                                                                                                             amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                     12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
        No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
        Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                   Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                               Amount of claim             Value of collateral
                                                                                                                                               that supports this
                                                                                                                   Do not deduct the value     claim
                                                                                                                   of collateral.
 2.1    CIT/LoanCare LLC                              Describe debtor's property that is subject to a lien              $1,350,000.00               $800,000.00
        Creditor's Name                               Residential Rental Property
                                                      33239 Mulholland Hwy.
                                                      Malibu, CA 90265
                                                      Structure(s) Demolished in Woolsey Fire
                                                      Property was operated as a residential
        ATTN: Consumer Solutions                      rehabilitation center - it has not been
        Dept                                          occupied since 2018.
        PO Box 8068                                   APN: 4471-002-003
        Virginia Beach, VA 23450
        Creditor's mailing address                    Describe the lien
                                                      First Mortgage
                                                      Is the creditor an insider or related party?
                                                       No
        Creditor's email address, if known             Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                         No
                                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number
        9209
        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
         No                                           Contingent
         Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative
        priority.
                                                       Disputed
        1. CIT/LoanCare LLC
        2. VCK/Val-Chris
        Investments

 2.2    CIT/LoanCare LLC                              Describe debtor's property that is subject to a lien                    Unknown               $883,000.00
        Creditor's Name                               Insurance Settlement - Woolsey Fire Claim
                                                      33239 Mulholland Hwy. - Malibu 90265
                                                      Funds received but check cannot be
        ATTN: Consumer Solutions                      transacted because CIT/LoanCare will not
        Dept                                          sign off. Controversy is basis of litigation
        PO Box 8068                                   between Debtor and lender.
        Virginia Beach, VA 23450
        Creditor's mailing address                    Describe the lien
                                                      First Mortgage



Official Form 206D                                 Schedule D: Creditors Who Have Claims Secured by Property                                                page 1 of 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
              Case 1:20-bk-11492-MB                           Doc 2 Filed 08/19/20 Entered 08/19/20 20:48:07                                       Desc
                                                              Main Document    Page 18 of 35
 Debtor       ARM Management LLC                                                                      Case number (if known)
              Name

                                                      Is the creditor an insider or related party?
                                                       No
        Creditor's email address, if known             Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                         No
        2007                                           Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number

        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
         No                                           Contingent
         Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative
        priority.
                                                       Disputed


 2.3    VCK/Val-Chris Investments                     Describe debtor's property that is subject to a lien                     $240,000.00         $800,000.00
        Creditor's Name                               Residential Rental Property
                                                      33239 Mulholland Hwy.
                                                      Malibu, CA 90265
                                                      Structure(s) Demolished in Woolsey Fire
                                                      Property was operated as a residential
                                                      rehabilitation center - it has not been
                                                      occupied since 2018.
        2601 Main St., Ste. 400                       APN: 4471-002-003
        Irvine, CA 92614
        Creditor's mailing address                    Describe the lien
                                                      Second Mortgage
                                                      Is the creditor an insider or related party?
                                                       No
        Creditor's email address, if known             Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                         No
                                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number
        1848
        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
         No                                           Contingent
         Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative       Disputed
        priority.
        Specified on line 2.1

                                                                                                                               $1,590,000.0
 3.    Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.                         0

 Part 2:     List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                      On which line in Part 1 did       Last 4 digits of
                                                                                                               you enter the related creditor?   account number for
                                                                                                                                                 this entity




Official Form 206D                      Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                       page 2 of 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 1:20-bk-11492-MB                           Doc 2 Filed 08/19/20 Entered 08/19/20 20:48:07                                          Desc
                                                              Main Document    Page 19 of 35
 Fill in this information to identify the case:

 Debtor name         ARM Management LLC

 United States Bankruptcy Court for the:            CENTRAL DISTRICT OF CALIFORNIA

 Case number (if known)
                                                                                                                                           Check if this is an
                                                                                                                                                amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

           No. Go to Part 2.
           Yes. Go to line 2.
       2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors
          with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                                  Total claim           Priority amount

 2.1       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                       Unknown          Unknown
           CA Franchise Tax Board                                    Check all that apply.
           ATTN: Bankruptcy Unit                                      Contingent
           MS: A-340 - PO Box 2952                                    Unliquidated
           Sacramento, CA 95812-2952                                  Disputed
           Date or dates debt was incurred                           Basis for the claim:
           Pre-2020                                                  FOR NOTICE ONLY
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                        No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes

 2.2       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                       Unknown          Unknown
           Internal Revenue Service                                  Check all that apply.
           P.O. Box 7346                                              Contingent
           Philadelphia, PA 19101-7346                                Unliquidated
                                                                      Disputed
           Date or dates debt was incurred                           Basis for the claim:
           Pre-2020                                                  FOR NOTICE ONLY
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                        No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                  page 1 of 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                   42156                               Best Case Bankruptcy
             Case 1:20-bk-11492-MB                            Doc 2 Filed 08/19/20 Entered 08/19/20 20:48:07                                                       Desc
                                                              Main Document    Page 20 of 35
 Debtor       ARM Management LLC                                                                              Case number (if known)
              Name

 2.3       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                                       Unknown     Unknown
           Los Angeles County Tax                                    Check all that apply.
           PO Box 54110                                               Contingent
           Los Angeles, CA 90054-0110                                 Unliquidated
                                                                      Disputed
           Date or dates debt was incurred                           Basis for the claim:
           Pre-2020                                                  FOR NOTICE ONLY
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                        No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes


 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim

 3.1       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                 $20,000.00
           Comax Financial LLC 15445                                                Contingent
           Ventura Blvd. Unit 900                                                   Unliquidated
           Sherman Oaks, CA 91403                                                   Disputed
           Date(s) debt was incurred 2019
                                                                                   Basis for the claim:     Unsecured Loan
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?    No  Yes
 3.2       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                 $15,750.00
           Jason Anicich                                                            Contingent
           Civil Engineer                                                           Unliquidated
           5523 Colina Strada                                                       Disputed
           Los Angeles, CA 90077
                                                                                   Basis for the claim:     Engineering Services
           Date(s) debt was incurred 2019
           Last 4 digits of account number                                         Is the claim subject to offset?    No  Yes
 3.3       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                   $9,200.00
           Josh Roman                                                               Contingent
           5740 Corsa Ave. #102                                                     Unliquidated
           Thousand Oaks, CA 91362                                                  Disputed
           Date(s) debt was incurred 2019
                                                                                   Basis for the claim:     Maintenance
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?    No  Yes
 3.4       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                 $10,200.00
           Mathew Sledge                                                            Contingent
           5740 Corsa Ave. #102                                                     Unliquidated
           Thousand Oaks, CA 91362                                                  Disputed
           Date(s) debt was incurred 2019
                                                                                   Basis for the claim:     Maintenance
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?    No  Yes
 3.5       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                 $15,670.00
           Motaz M. Gerges                                                          Contingent
           Attorney at Law                                                          Unliquidated
           18017 Chatsworth St. #440                                                Disputed
           Granada Hills, CA 91344
                                                                                   Basis for the claim:     Legal Advice & Representation
           Date(s) debt was incurred 2019
           Last 4 digits of account number                                         Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                            Page 2 of 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                  Best Case Bankruptcy
             Case 1:20-bk-11492-MB                            Doc 2 Filed 08/19/20 Entered 08/19/20 20:48:07                                                Desc
                                                              Main Document    Page 21 of 35
 Debtor       ARM Management LLC                                                                      Case number (if known)
              Name

 3.6       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                    $9,250.00
           Robert Howland                                                     Contingent
           601 Hampshire Rd. #548                                             Unliquidated
           Westlake Village, CA 91361                                         Disputed
           Date(s) debt was incurred 2019
                                                                             Basis for the claim:    Logistics Services
           Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.7       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                    Unknown
           Sarah Nagel                                                        Contingent
           Certified Public Account                                           Unliquidated
           23193 La Cadena Dr. #104                                           Disputed
           Laguna Hills, CA 92653
                                                                             Basis for the claim:    Accounting Services
           Date(s) debt was incurred 2019
           Last 4 digits of account number                                   Is the claim subject to offset?    No  Yes
 3.8       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                      $950.00
           Victoria Santos                                                    Contingent
           1197C E Los Angeles Ave. #253                                      Unliquidated
           Simi Valley, CA 93065                                              Disputed
           Date(s) debt was incurred 2019
                                                                             Basis for the claim:    Services
           Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the            Last 4 digits of
                                                                                                      related creditor (if any) listed?                  account number, if
                                                                                                                                                         any

 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                        Total of claim amounts
 5a. Total claims from Part 1                                                                            5a.        $                              0.00
 5b. Total claims from Part 2                                                                            5b.    +   $                         81,020.00

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                                 5c.        $                              81,020.00




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                       Page 3 of 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                             Best Case Bankruptcy
             Case 1:20-bk-11492-MB                            Doc 2 Filed 08/19/20 Entered 08/19/20 20:48:07                               Desc
                                                              Main Document    Page 22 of 35
 Fill in this information to identify the case:

 Debtor name         ARM Management LLC

 United States Bankruptcy Court for the:            CENTRAL DISTRICT OF CALIFORNIA

 Case number (if known)
                                                                                                                                 Check if this is an
                                                                                                                                    amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                 12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.     Does the debtor have any executory contracts or unexpired leases?
        No. Check this box and file this form with the debtor's other schedules.   There is nothing else to report on this form.
        Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal             Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                    State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired
                                                                               lease

 2.1       State what the contract or
           lease is for and the nature
           of the debtor's interest

              State the term remaining

            List the contract number of
             any government contract


 2.2       State what the contract or
           lease is for and the nature
           of the debtor's interest

              State the term remaining

            List the contract number of
             any government contract


 2.3       State what the contract or
           lease is for and the nature
           of the debtor's interest

              State the term remaining

            List the contract number of
             any government contract


 2.4       State what the contract or
           lease is for and the nature
           of the debtor's interest

              State the term remaining

            List the contract number of
             any government contract




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                             Page 1 of 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
             Case 1:20-bk-11492-MB                            Doc 2 Filed 08/19/20 Entered 08/19/20 20:48:07                          Desc
                                                              Main Document    Page 23 of 35
 Fill in this information to identify the case:

 Debtor name         ARM Management LLC

 United States Bankruptcy Court for the:            CENTRAL DISTRICT OF CALIFORNIA

 Case number (if known)
                                                                                                                           Check if this is an
                                                                                                                               amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                      12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

  No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
  Yes
   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                  Name                            Check all schedules
                                                                                                                                that apply:

    2.1      Akikur Reza                       30101 Agoura Court #100                          CIT/LoanCare LLC                D       2.1
             Mohammad                          Agoura Hills, CA 91301-4372                                                       E/F
                                                                                                                                G



    2.2      Akikur Reza                       30101 Agoura Court #100                          VCK/Val-Chris                   D       2.3
             Mohammad                          Agoura Hills, CA 91301-4372                      Investments                      E/F
                                                                                                                                G




Official Form 206H                                                       Schedule H: Your Codebtors                                          Page 1 of 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
Case 1:20-bk-11492-MB   Doc 2 Filed 08/19/20 Entered 08/19/20 20:48:07   Desc
                        Main Document    Page 24 of 35




;
;
;
;
;
;
             Case 1:20-bk-11492-MB                            Doc 2 Filed 08/19/20 Entered 08/19/20 20:48:07                                     Desc
                                                              Main Document    Page 25 of 35



 Fill in this information to identify the case:

 Debtor name         ARM Management LLC

 United States Bankruptcy Court for the:            CENTRAL DISTRICT OF CALIFORNIA

 Case number (if known)
                                                                                                                                        Check if this is an
                                                                                                                                           amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                       04/19
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

       None.
       Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                          Gross revenue
       which may be a calendar year                                                            Check all that apply                        (before deductions and
                                                                                                                                           exclusions)

       For year before that:                                                                    Operating a business                                $110,000.00
       From 1/01/2018 to 12/31/2018
                                                                                                Other

2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

       None.
                                                                                               Description of sources of revenue           Gross revenue from
                                                                                                                                           each source
                                                                                                                                           (before deductions and
                                                                                                                                           exclusions)

 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be adjusted on 4/01/22
   and every 3 years after that with respect to cases filed on or after the date of adjustment.)

       None.
       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply

4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
   or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825. (This amount
   may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
   listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
   debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

       None.
       Insider's name and address                                          Dates                 Total amount of value         Reasons for payment or transfer
       Relationship to debtor

5. Repossessions, foreclosures, and returns
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
              Case 1:20-bk-11492-MB                           Doc 2 Filed 08/19/20 Entered 08/19/20 20:48:07                                           Desc
                                                              Main Document    Page 26 of 35
 Debtor       ARM Management LLC                                                                            Case number (if known)



    List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
    a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

       None
       Creditor's name and address                               Describe of the Property                                      Date                 Value of property


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
   of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
   debt.

       None
       Creditor's name and address                               Description of the action creditor took                       Date action was                  Amount
                                                                                                                               taken

 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
   in any capacity—within 1 year before filing this case.

       None.
               Case title                                        Nature of case               Court or agency's name and              Status of case
               Case number                                                                    address
       7.1.    Spaeth Group, LLC v                               Real Property                Superior Court of CA -                     Pending
               Mohammad, Akikur Reza, et                         Collections                  County of Los Ang                        On appeal
               al.                                                                            Santa Monica Courthouse
                                                                                                                                       Concluded
               20SMCV00594                                                                    1725 Main St.
                                                                                              Santa Monica, CA 90401


8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.

       None

 Part 4:      Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
   the gifts to that recipient is less than $1,000

       None
               Recipient's name and address                      Description of the gifts or contributions                  Dates given                            Value


 Part 5:      Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

       None
       Description of the property lost and                      Amount of payments received for the loss                   Dates of loss           Value of property
       how the loss occurred                                                                                                                                     lost
                                                                 If you have received payments to cover the loss, for
                                                                 example, from insurance, government compensation, or
                                                                 tort liability, list the total received.

                                                                 List unpaid claims on Official Form 106A/B (Schedule
                                                                 A/B: Assets – Real and Personal Property).




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                        page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
               Case 1:20-bk-11492-MB                          Doc 2 Filed 08/19/20 Entered 08/19/20 20:48:07                                Desc
                                                              Main Document    Page 27 of 35
 Debtor        ARM Management LLC                                                                           Case number (if known)



       Description of the property lost and                      Amount of payments received for the loss                   Dates of loss   Value of property
       how the loss occurred                                                                                                                             lost
                                                                 If you have received payments to cover the loss, for
                                                                 example, from insurance, government compensation, or
                                                                 tort liability, list the total received.

                                                                 List unpaid claims on Official Form 106A/B (Schedule
                                                                 A/B: Assets – Real and Personal Property).
       Real Property & Personal Property                         Debtor has received $883,000 but                           2018                $883,000.00
       Damaged & Lost from Woolsey                               mortgage lender will not sign off on
       Fire                                                      insurance check.


 Part 6:       Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.

       None.
                Who was paid or who received                         If not money, describe any property transferred           Dates         Total amount or
                the transfer?                                                                                                                         value
                Address
       11.1.    Law Offices of R. Grace
                Rodriguez
                21000 Devonshire Street,
                Suite 111
                Chatsworth, CA 91311                                 Attorney Fees                                             8/19/2020           $7,500.00

                Email or website address
                ECF2@LORGR.COM

                Who made the payment, if not debtor?
                Managing Member



12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

       None.
       Name of trust or device                                       Describe any property transferred                   Dates transfers     Total amount or
                                                                                                                         were made                    value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

       None.
               Who received transfer?                            Description of property transferred or                     Date transfer    Total amount or
               Address                                           payments received or debts paid in exchange                was made                  value

 Part 7:       Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


       Does not apply


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                              page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                            Best Case Bankruptcy
             Case 1:20-bk-11492-MB                            Doc 2 Filed 08/19/20 Entered 08/19/20 20:48:07                                    Desc
                                                              Main Document    Page 28 of 35
 Debtor      ARM Management LLC                                                                         Case number (if known)



                Address                                                                                                    Dates of occupancy
                                                                                                                           From-To

 Part 8:      Health Care Bankruptcies

15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?

           No. Go to Part 9.
       Yes. Fill in the information below.

                Facility name and address                        Nature of the business operation, including type of services           If debtor provides meals
                                                                 the debtor provides                                                    and housing, number of
                                                                                                                                        patients in debtor’s care

 Part 9:      Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?

           No.
       Yes. State the nature of the information collected and retained.
17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

           No. Go to Part 10.
       Yes. Does the debtor serve as plan administrator?

 Part 10:     Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

       None
                Financial Institution name and                   Last 4 digits of         Type of account or          Date account was              Last balance
                Address                                          account number           instrument                  closed, sold,             before closing or
                                                                                                                      moved, or                          transfer
                                                                                                                      transferred

19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.


       None
       Depository institution name and address                       Names of anyone with                 Description of the contents            Do you still
                                                                     access to it                                                                have it?
                                                                     Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.


       None
       Facility name and address                                     Names of anyone with                 Description of the contents            Do you still
                                                                     access to it                                                                have it?


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
             Case 1:20-bk-11492-MB                            Doc 2 Filed 08/19/20 Entered 08/19/20 20:48:07                                           Desc
                                                              Main Document    Page 29 of 35
 Debtor      ARM Management LLC                                                                         Case number (if known)



 Part 11:     Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
    not list leased or rented property.

     None

 Part 12:     Details About Environment Information

For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
     medium affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
      owned, operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
      similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

           No.
       Yes. Provide details below.
       Case title                                                    Court or agency name and             Nature of the case                            Status of case
       Case number                                                   address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

           No.
       Yes. Provide details below.
       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

24. Has the debtor notified any governmental unit of any release of hazardous material?

           No.
       Yes. Provide details below.
       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

 Part 13:     Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

       None
    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed

26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
          None
       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
             Case 1:20-bk-11492-MB                            Doc 2 Filed 08/19/20 Entered 08/19/20 20:48:07                                    Desc
                                                              Main Document    Page 30 of 35
 Debtor      ARM Management LLC                                                                         Case number (if known)



       Name and address                                                                                                                  Date of service
                                                                                                                                         From-To
       26a.1.       Sarah Nagel                                                                                                          Formation to
                    Certified Public Account                                                                                             Present
                    23193 La Cadena Dr. #104
                    Laguna Hills, CA 92653

    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
         within 2 years before filing this case.

           None

    26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

           None
       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why

    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
         statement within 2 years before filing this case.

           None
       Name and address

27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

           No
       Yes. Give the details about the two most recent inventories.
                Name of the person who supervised the taking of the                         Date of inventory        The dollar amount and basis (cost, market,
                inventory                                                                                            or other basis) of each inventory

28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of this case.

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Akikur Reza Mohammad                           30101 Agoura Court, Ste. 100                        Managing Member                       100%
                                                      Agoura Hills, CA 91301-4372



29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?


           No
       Yes. Identify below.

30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
    loans, credits on loans, stock redemptions, and options exercised?

           No
       Yes. Identify below.
                Name and address of recipient                    Amount of money or description and value of             Dates              Reason for
                                                                 property                                                                   providing the value

31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
Case 1:20-bk-11492-MB   Doc 2 Filed 08/19/20 Entered 08/19/20 20:48:07   Desc
                        Main Document    Page 31 of 35
              Case 1:20-bk-11492-MB                           Doc 2 Filed 08/19/20 Entered 08/19/20 20:48:07                               Desc
                                                              Main Document    Page 32 of 35
B2030 (Form 2030) (12/15)
                                                               United States Bankruptcy Court
                                                                      Central District of California
 In re       ARM Management LLC                                                                                 Case No.
                                                                                       Debtor(s)                Chapter     11

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
1.     Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
       compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
       be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
              For legal services, I have agreed to accept            DVDSUHOLPLQDU\UHWDLQHU              $                7,500.00
              Prior to the filing of this statement I have received                                         $                7,500.00
              Balance Due                                                                                   $                     0.00

2.     The source of the compensation paid to me was:

               Debtor                   Other (specify):           Managing Member

3.     The source of compensation to be paid to me is:

               Debtor                   Other (specify):           Managing Member

4.          I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

          I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
             copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

5.       In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

       a.    Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
       b.    Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
       c.    Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
       d.    [Other provisions as needed]
                  Negotiations with secured creditors to reduce to market value; exemption planning; preparation and filing of
                  reaffirmation agreements and applications as needed; preparation and filing of motions pursuant to 11 USC
                  522(f)(2)(A) for avoidance of liens on household goods.

6.     By agreement with the debtor(s), the above-disclosed fee does not include the following service:
               Representation of the debtors in any dischargeability actions, judicial lien avoidances, relief from stay actions or
               any other adversary proceeding.
                                                                              CERTIFICATION
       I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
 this bankruptcy proceeding.

     August 18, 2020                                                                   V55RGULJXH]
     Date                                                                             R. Grace Rodriguez, Esq.
                                                                                      Signature of Attorney
                                                                                      Law Offices of R. Grace Rodriguez
                                                                                      21000 Devonshire Street, Suite 111
                                                                                      Chatsworth, CA 91311
                                                                                      (818) 734-7223 Fax: (818) 338-5821
                                                                                      ECF2@LORGR.COM
                                                                                      Name of law firm




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
Case 1:20-bk-11492-MB   Doc 2 Filed 08/19/20 Entered 08/19/20 20:48:07   Desc
                        Main Document    Page 33 of 35
    Case 1:20-bk-11492-MB   Doc 2 Filed 08/19/20 Entered 08/19/20 20:48:07   Desc
                            Main Document    Page 34 of 35


x
a
M
s
A
o
t
i
d
e
r
C
{
1
k
b
}




                       ARM Management LLC
                       30101 Agoura Court #100
                       Agoura Hills, CA 91301-4372


                       R. Grace Rodriguez, Esq.
                       Law Offices of R. Grace Rodriguez
                       21000 Devonshire Street, Suite 111
                       Chatsworth, CA 91311


                       CA Franchise Tax Board
                       ATTN: Bankruptcy Unit
                       MS: A-340 - PO Box 2952
                       Sacramento, CA 95812-2952


                       CIT/LoanCare LLC
                       ATTN: Consumer Solutions Dept
                       PO Box 8068
                       Virginia Beach, VA 23450


                       Comax Financial LLC
                       15445 Ventura Blvd. Unit 900
                       Sherman Oaks, CA 91403


                       Internal Revenue Service
                       P.O. Box 7346
                       Philadelphia, PA 19101-7346


                       Jason Anicich
                       Civil Engineer
                       5523 Colina Strada
                       Los Angeles, CA 90077


                       Josh Roman
                       5740 Corsa Ave. #102
                       Thousand Oaks, CA 91362
Case 1:20-bk-11492-MB   Doc 2 Filed 08/19/20 Entered 08/19/20 20:48:07   Desc
                        Main Document    Page 35 of 35



                   Los Angeles County Tax
                   PO Box 54110
                   Los Angeles, CA 90054-0110


                   Mathew Sledge
                   5740 Corsa Ave. #102
                   Thousand Oaks, CA 91362


                   Motaz M. Gerges
                   Attorney at Law
                   18017 Chatsworth St. #440
                   Granada Hills, CA 91344


                   Robert Howland
                   601 Hampshire Rd. #548
                   Westlake Village, CA 91361


                   Sarah Nagel
                   Certified Public Account
                   23193 La Cadena Dr. #104
                   Laguna Hills, CA 92653


                   VCK/Val-Chris Investments
                   2601 Main St., Ste. 400
                   Irvine, CA 92614


                   Victoria Santos
                   1197C E Los Angeles Ave. #253
                   Simi Valley, CA 93065
